IN THE SUPREME COURT OF THE STATE OF DELAWARE

CLIFFORD WRIGHT, §
§ No. 107, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, §
§ ID. No. 0801010328
Plaintiff Below, §
Appellee. §

Submitted: January 20, 2016
Decided: January 22, 2016

Before STRINE, Chief Justice, HOLLAND and VAUGHN, Justices.
QM
This 22"" day of January 2016, the Court having considered this matter on the
briefs ﬁled by the parties has determined that the ﬁnaljudgment of the Superior Court
should be afﬁrmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated February 12, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: